Title: John Bondfield to the American Commissioners, 23 January 1779: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, January 23, 1779: While visiting you on January 9, I inquired about the convoy we requested. I must also request passes by return post for four of our vessels, the Molly, the Chasseur, the Governor Livingston, and the Mary Fearon, all the property of James Price, William Haywood, and John Bondfield. Letters from Cadiz report the capture of an American ship loaded with tobacco and rice, sent into Gibraltar. Also reported is an engagement between d’Estaing and the English fleet at the end of November. Letters from Martinique report ports blockaded by English cruisers. The British are daily in expectation of d’Estaing. You will have learned of the arrival of a vessel at Morlaix.>
